2. Adaptation of Parliament's Rules of Procedure to the revised framework agreement on relations between the European Parliament and the Commission (
I would like to mention that this has been the result of our lengthy negotiations with the European Commission. I would like, above all, to congratulate the rapporteur, Mr Rangel, and also Mr Lehne, who negotiated on our behalf with the European Commission. Mr Swoboda, Mrs Wallis, Mrs Harms, Mrs Roth-Berendt and Mr Rangel also took part in the work, and I would like to thank them very much for the outcome of the negotiations. My thanks also go to President Barroso and to Vice-President Šefčovič. We were all very frank with one another. The result has been very good, so I congratulate both sides. I am looking forward to good collaboration in the future.